 Case 2:20-cv-04450-CBM-PVC Document 205 Filed 04/02/21 Page 1 of 8 Page ID #:7205




 1   TRACY L. WILKISON
     Acting United States Attorney
 2   DAVID M. HARRIS
     Assistant United States Attorney
 3   Chief, Civil Division
     JOANNE S. OSINOFF
 4   Assistant United States Attorney
     Chief, General Civil Section
 5   KEITH M. STAUB (Cal. Bar No. 137909)
     CHUNG H. HAN (Cal. Bar No. 191757)
 6   DANIEL A. BECK (Cal. Bar No. 204496)
     JASMIN YANG (Cal. Bar No. 255254)
 7   PAUL B. GREEN (Cal. Bar No. 300847)
     Assistant United States Attorney
 8         Federal Building, Suite 7516
           300 North Los Angeles Street
 9         Los Angeles, California 90012
           Telephone: (213) 894-7423
10         Facsimile: (213) 894-7819
           E-mail: Keith.Staub@usdoj.gov
11                  Chung.Han@usdoj.gov
                    Daniel.Beck@usdoj.gov
12                  Jasmin.Yang@usdoj.gov
                    Paul.Green@usdoj.gov
13
     Attorneys for Respondents
14   Louis Milusnic and Michael Carvajal
15                           UNITED STATES DISTRICT COURT
16                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
17                                       WESTERN DIVISION
18   YONNEDIL CARROR TORRES, et                  No. CV 20-4450-CBM-PVCx
     al.,
19                                               RESPONDENTS’ RESPONSE TO
                Plaintiff-Petitioners,           PETITIONERS’ SUPPLEMENTAL
20                                               DATA SUBMSSION
                      v.
21                                               [Declarations of Patricia V. Bradley
     LOUIS MILUSNIC, et al.,                     and David Brewer filed under seal at
22                                               Dkt. 206]
                Defendant-Respondents.
23
                                                 Honorable Pedro V. Castillo
24                                               United States Magistrate Judge
25
26
27
28
 Case 2:20-cv-04450-CBM-PVC Document 205 Filed 04/02/21 Page 2 of 8 Page ID #:7206




 1   I.    INTRODUCTION AND SUMMARY
 2         Petitioners’ motion was premised on their contention that Respondents have been
 3   improperly applying “categorical barriers” when conducting home confinement
 4   evaluations. Petitioners did not submit any percipient or expert evidence to support that
 5   contention. See Dkt. 169. In contrast, Respondents submitted detailed testimony
 6   establishing that Petitioners’ theory was incorrect on each point. Dkt. 173 (“Arnold

 7   Decl.”), ¶¶ 22-23 (explaining that inmates Petitioners claimed had been excluded for
     “time served” were in fact denied after considering other factors, such as needing to
 8
     complete court-approved drug treatment programs or not having a suitable intended
 9
     residence, and providing specific examples of inmates with Low and Medium
10
     PATTERN scores, and with less time served than Petitioners’ examples, who were
11
     approved for home confinement). Petitioners’ attempt to artificially impose a categorical
12
     prohibition on the BOP from considering time served is inconsistent with the BOP’s
13
     discretionary authority pursuant to statute and with the Attorney General’s guidance. As
14
     Respondents explained, the BOP’s exercise of its discretion under the CARES Act
15   involves weighing multiple factors specific to each inmate. Dkt. 174. In reply,
16   Petitioners did not present any contrary evidence to salvage their categorical barrier
17   theory. See Dkt. 180.
18         During the March 19, 2021, hearing, however, Petitioners’ counsel represented for
19   the first time that they had compiled an internal spreadsheet database (which is
20   inconsistent with their contentions of a class-wide violation of the preliminary
21   injunction) that Respondents were allegedly not properly exercising their discretion
22   relative to some specific subsets of inmates. The Court granted Petitioners leave to
23   submit that spreadsheet, and in spite of their claimed urgency, Petitioners submitted the
24   filing at the last possible moment on the evening of March 26, 2021. Dkt. 202.

25         The supplemental spreadsheet does nothing to carry Petitioners’ burden to submit
     evidence showing that Respondents have violated the preliminary injunction. It does not
26
     show any improper ‘categorical’ bars being applied. As Petitioners’ supplemental brief
27
     concedes, the spreadsheet’s central code category—W – “REASON FOR DENIAL ON
28
                                                  1
 Case 2:20-cv-04450-CBM-PVC Document 205 Filed 04/02/21 Page 3 of 8 Page ID #:7207




 1   WORKSHEET”—reflects their counsel’s subjective attempt to simplify the underlying
 2   worksheet data: “Petitioners have standardized the reasons for denial so that they can be
 3   categorized and more easily referred to.” Dkt. 201 at p. 4 n.5. Petitioners argue that they
 4   have not waived attorney work product protection regarding this internal database. But
 5   much more importantly, Petitioners’ counsel is not competent or qualified to make and

 6   offer such simplified assertions regarding the alleged meaning of the BOP worksheets,
     which their counsel did not prepare, and do not understand. 1 Petitioners have effectively
 7
     treated their motion as an afterthought, substituting vague speculations and unsupported
 8
     arguments by legal counsel that do not meet their heavy burden of proof.
 9
           As explained in the declaration of Warden Patricia V. Bradley, filed concurrently
10
     herewith, the review worksheets do not show what Petitioners’ counsel claims. As she
11
     explains: “I did not make broad or sweeping decisions based on any particular factor, but
12
     instead considered all of the factors and used my best correctional judgment to make a
13
     decision[].” Bradley Decl., ¶ 9. The review worksheets do not simplistically delineate the
14   discretionary decisions; they are just internal worksheets, and Petitioners do not submit
15   evidence showing they mean what they claim: “Petitioners characterize multiple factors
16   including the applicability of a public safety factor for sentence length, percent of time
17   served, projected release date and as relating to ‘time served only’ which is disingenuous
18   and a misunderstanding of my consideration of the relevant factors.” Id. ¶ 14.
19   Petitioners’ “data,” in fact, shows that amongst the inmates who were not approved for
20   home confinement, there was a wide range of percentage of time served (from none to
21   94.2%, a wide range of ages, and a wide range of PATTERN scores (from minimum to
22   high) demonstrating that Respondents conducted a holistic review for each inmate.
23         Federal statutes authorize the BOP to make placement decisions, and Ninth Circuit

24   authority precludes district courts from second-guessing the BOP’s placement decisions.

25         1
             Petitioners’ Exhibit A purports to identify 285 inmates denied home confinement
26   but does not assert how these decisions violated the terms of the preliminary injunction.
     As of March 29, 2021, only 237 of these inmates were incarcerated at FCC Lompoc.
27   Petitioners only assert categorical decision-making led to the denials for approximately
     66 inmates listed on Exhibit B. Petitioners admit various factors were considered in the
28   denial of approximately 101 inmates in Exhibits C-F. These admissions contradict their
     assertion that these decisions were made categorically.
                                                  2
 Case 2:20-cv-04450-CBM-PVC Document 205 Filed 04/02/21 Page 4 of 8 Page ID #:7208




 1   Here, the BOP properly exercised this discretion. Petitioners’ challenge of approximately
 2   10 percent of the home confinement decisions does not demonstrate a violation of the
 3   preliminary injunction. Respondents respectfully request that the motion be denied.
 4   II.   ARGUMENT
 5         A.     The BOP Alone Has Discretion Over Placement Designations
 6         The BOP has the authority to designate an inmate’s place of imprisonment
 7   pursuant to 18 U.S.C. § 3621(b). Among other things, the BOP must consider: (1) the

 8   resources of the facility contemplated; (2) the nature and circumstances of the offense;
     (3) the history and characteristics of the prisoner; and (4) any statement by the court that
 9
     imposed the sentence. 18 U.S.C. § 3621(b)(1)-(4). The Ninth Circuit has repeatedly held
10
     that a district court does not have jurisdiction to challenge an inmate’s place of
11
     imprisonment. See Reeb v. Thomas, 636 F.3d 1124, 1126-28 (9th Cir. 2011) (courts lack
12
     jurisdiction to review BOP placement decisions under 18 U.S.C. §§ 3621-25); United
13
     States v. Ceballos, 671 F.3d 852, 855 (9th Cir. 2011). Nothing in the CARES Act or the
14
     preliminary injunction modifies the BOP’s authority to make placement decisions.
15   Among the decisions Petitioners criticize are decisions for inmates who have previously
16   escaped from custody, introduced narcotics into FCC Lompoc, failed to voluntarily
17   surrender for their sentences, been charged and/or convicted for domestic violence,
18   ignited a bomb at a school, and violated the terms of their supervised release. See
19   Declaration of David Brewer filed concurrently herewith (“Brewer Decl.”) at 34:7,
20   49:28-20:2, Bradley Decl. at 22:11, 29:3-4 and 21-22; 30:10, 34:27, 35:16-17; 40:24,
21   and 46:20.
22         B.     The BOP Did Not Use Time Served, or Any Other Factor, as a
23                Categorical Disqualifier
24         Petitioners’ supplemental filing claims, without explanation, that their Exhibit B

25   identifies inmates who were denied home confinement on the basis of “Time Served”
     only. Dkt. 201 at 5. Petitioners offer no evidence to support this claim, and not even an
26
     explanation for how it was derived, despite this being a linchpin of their entire motion.
27
     Respondents have previously submitted testimony refuting Petitioners’ claim that they
28
                                                  3
 Case 2:20-cv-04450-CBM-PVC Document 205 Filed 04/02/21 Page 5 of 8 Page ID #:7209




 1   were using categorical time-served disqualifiers in making home confinement decisions.
 2   See Arnold Decl. ¶¶ 22-23. Warden Bradley’s testimony again refutes Petitioners’
 3   unsupported claim: “I did not make broad or sweeping decision based on any particular
 4   factor, but instead considered all of the factors and used my best correctional judgment
 5   to make a decision whether to preliminarily approve an inmate for home confinement,

 6   refer the inmate to the Correctional Programs Branch Home Confinement Committee for
     consideration, or deny home confinement placement.” Bradley Decl. ¶ 9. Further,
 7
     Warden Bradley refutes Petitioners’ characterization of the inmates identified in Exhibit
 8
     B as being denied on the basis of time served only: “I did not set any specific time limits
 9
     for amount of time served or remaining to be served. I did consider the amount of time
10
     served, time remaining to be served and when relevant how recently the sentencing
11
     occurred as factors among the many other factors which I was weighing in reaching my
12
     decision.” Id. ¶ 13 (emphasis added).
13
           Petitioners, moreover, mischaracterize and conflate several factors (public safety
14   factor for sentence length, percent of time served, projected release date) as relating to
15   “time served” in their characterization for the reason an inmate was denied home
16   confinement. An inmate’s sentence length is a reflection of the sentencing court’s
17   consideration of the factors set forth in 18 U.S.C. § 3553, including the seriousness of
18   the offense, need to promote respect for the law, need to provide just punishment for the
19   offense, need to afford adequate deterrence to criminal conduct, and to protect the public
20   from further crimes, among other things. The amount of time that the inmate has served
21   or has remaining to serve is a reflection of the extent to which these objectives have had
22   a chance to be reached. A public safety factor of sentence length is only assigned to male

23   inmates with 10, 20 or 30 years remaining to serve and identifies the minimum security
     level for the facility the BOP has determined is appropriate to meet the security needs of
24
     the inmate. BOP Program Statement 5100.08, Inmate Security Designation and Custody
25
     Classification (September 4, 2019).
26
           Under 18 U.S.C. §§ 3621(b)(2) and (3), the BOP must consider “the nature and
27
     circumstances of the offense” and “the history and characteristics of the prisoner” in
28
                                                  4
 Case 2:20-cv-04450-CBM-PVC Document 205 Filed 04/02/21 Page 6 of 8 Page ID #:7210




 1   making placement determinations. The May 8, 2020, Memorandum, moreover, directed
 2   that the BOP may prioritize for home confinement those inmates “who only have a
 3   relatively short amount of time remaining on their sentence.” Dkt. No. 169-1, Ex. 5 at 27
 4   (defined as inmates who “have served 50% or more of their sentence, or have 18 months

 5   or less remaining on their sentence and have served 25% or more of their sentence”).

 6   Time served, in fact, goes hand in hand with 18 U.S.C. § 3621(b)(3) that the BOP must
     consider “the history and characteristics of the prisoner,” the Attorney General
 7
     memorandum to consider the “inmate’s conduct in prison,” and BOP guidance that the
 8
     institution must review “the inmate’s institutional discipline history for the last twelve
 9
     months.” Id. Ex. 2 at 15, Ex. 4 at 21. Not only did the BOP not use time served as a
10
     categorical disqualifier, but the BOP is permitted to take time-served into consideration
11
     and Petitioners’ conflated definition of “time served” misleadingly collapses several
12
     factors that are reflective of the seriousness of the offense, the extent to which the
13   objectives set forth in 18 U.S.C. § 3553 have had the opportunity to be accomplished,
14   and the security needs of the inmate. Nothing in the CARES Act or the preliminary
15   injunction prohibit Respondents from considering the length of sentence, the percentage
16   of time served, or projected release date.
17         C.     Petitioners’ Efforts To Code “Standardized” Reasons for Denial
18                Illustrates Their Lack Of Competent Evidence
19         Petitioners claim to have “standardized the reasons for denial” in the review
20   worksheets, but in making that claim, Petitioners not only grossly oversimplify and
21   mischaracterize the BOP’s home confinement evaluation process, they distort and
22   corrupt the data so as to fit their incorrect preexisting contention that the BOP made its
23   home confinement decisions on a categorical basis. Worse, Petitioners present this claim
24   without submitting any competent foundational testimony for their coding exercise, akin
25   to what an expert witness would normally provide when attempting to establish a reliable
26
27
28
                                                   5
 Case 2:20-cv-04450-CBM-PVC Document 205 Filed 04/02/21 Page 7 of 8 Page ID #:7211




 1   foundation for opinions about what a set of coded data supposedly shows regarding the
 2   real world. 2 As the moving party, Petitioners fail to carry their burden of proof.
 3          Warden Bradley’s declaration states that she “carefully considered the nature and
 4   circumstances of the inmate’s offense, the history and characteristics of the inmate, the
 5   nature of the inmate’s release plan, the extent to which home confinement will afford the
 6   inmate a reasonable opportunity to adjust to and prepare for reentry in the community”
 7   and “gave substantial weight to the inmate’s risk factors for severe illness or death from
 8   COVID-19 based on age or Underlying Health Conditions as defined by the Preliminary
 9   Injunction Order.” Bradley Decl. ¶¶ 7-8. Although the home confinement review
10   worksheets summarized Respondents’ decision-making process, Respondents conducted
11   a holistic review of over 2000 inmates for home confinement consideration and used
12   their best correctional judgment (as statutorily mandated) and considered several factors
13   in making their decisions. Respondents provide detailed explanations of their decision-
14   making process for each of the inmates still in custody at FCC Lompoc identified in
15   Exhibits B-F of Petitioners’ submission. Bradley Decl. at 5:9-52:1; Brewer Decl. at 5:9-
16   52:1. That Petitioners disagree with approximately 167 out of over 2,000 evaluations
17   does not establish that Respondents failed to provide substantial weight to the risk of
18   severe illness from COVID-19 in making home confinement decisions or that they
19   violated the preliminary injunction.
20   III.   CONCLUSION
21          Petitioners’ motion should be denied.
22
23
24
25
26
27          2
             Despite having this “data compilation” for “months,” Petitioners chose not to
     include it with their motion, and did not even mention it until the March 19, 2021
28   hearing. This alone warrants its exclusion from consideration. See United States ex re.
     Giles v. Sardie, 191 F.Supp.2d 1117, 1127 (C.D. Cal. 2000).
                                                  6
 Case 2:20-cv-04450-CBM-PVC Document 205 Filed 04/02/21 Page 8 of 8 Page ID #:7212




 1
     Dated: April 2, 2021                Respectfully submitted,
 2
                                         TRACY L. WILKISON
 3                                       Acting United States Attorney
                                         DAVID M. HARRIS
 4                                       Assistant United States Attorney
                                         Chief, Civil Division
 5                                       JOANNE S. OSINOFF
                                         Assistant United States Attorney
 6                                       Chief, General Civil Section
 7
                                            /s/ Jasmin Yang
 8                                       JASMIN YANG
                                         Assistant United States Attorney
 9                                       Attorneys for Respondents
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           7
